Citation Nr: 0411096	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  00-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, including degenerative changes of the cervical spine, C-
5-C6 left paracentral disc herniation with impingement of the 
thecal sac, and left neural foraminal stenosis.

2.  Entitlement to service connection for a thoracic spine 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") served 
on active duty from April 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a  rating decision issued in June 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on appeal.  
The veteran entered notice of disagreement with this decision in 
June 1999; the RO issued a statement of the case in November 1999; 
and the veteran entered a substantive appeal, which was received 
in December 1999. 

The Board notes that the veteran also perfected an appeal on the 
issue of entitlement to service connection for a lumbosacral spine 
disability (left L5-S1 disc herniation, L4-L5 disc protrusion, and 
L3-L4 left foraminal narrowing, with chronic low back pain); 
however, this issue is no longer in appellate status before the 
Board because, in an April 2001 rating decision, the RO in 
Lincoln, Nebraska, granted service connection for this lumbosacral 
spine disability. 

A Travel Board hearing was scheduled for July 2003 but the veteran 
failed to appear for that hearing.  Without any indication of a 
request for another hearing or good cause for his failure to 
report, the Board finds that the veteran's hearing request has 
been withdrawn.  38 C.F.R. § 20.704 (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that he sustained cervical spine and thoracic 
spine injuries in service in 1970, and that his currently 
diagnosed disorders of the cervical spine and thoracic spine are 
etiologically related to the in-service trauma.  The record does 
not reflect that the VA compensation examinations have included 
medical etiology opinions regarding whether any current disability 
of the cervical or thoracic spine is etiologically related to 
active service.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002), 
provides that VA shall provide the veteran a medical examination 
or medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  A VA examination and 
medical etiology opinion are "necessary to make a decision on a 
claim" where, as in this case, there is competent evidence of a 
current disability, and the evidence indicates that the disability 
or symptoms may be associated with the claimant's active service.  
38 U.S.C.A. § 5103A(d)(1),(2) (West 2002).  

As noted above, during this appeal, the RO granted service 
connection for a low back disability, rated as chronic low back 
pain with radiculopathy involving the left lower extremity, left 
L5-S1 disc herniation, L4-5 moderate to large central and left 
paracentral disc protrusion, and L3-4 mild left neural foraminal 
narrowing secondary to facet hypertrophy.  A 60 percent rating was 
assigned for the veteran's low back disability under 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).  The issues of service 
connection for cervical and thoracic spine disabilities on a 
direct incurrence or presumptive basis remain in appellate status.  
In light of the RO's action, the Board finds that issues of 
secondary service connection for the veteran's cervical and 
thoracic spine disabilities are raised by the record and both 
theories are encompassed by the single current claim for service 
connection for a low back disability.  Since an examination is 
ordered pursuant to this remand, the Board finds that the examiner 
should also be asked to provide opinions relevant to the questions 
of secondary service connection.  See 38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).   

Following a review of the record, the Board also finds that the RO 
must ensure compliance with the VCAA to include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits and 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The record does not 
reflect that, subsequent to enactment of the VCAA, VA has advised 
the veteran of the evidence received, or notified what evidence VA 
would obtain, or requested the veteran to provide any further 
information needed to identify and obtain records or evidence that 
would support his claims of entitlement to service connection for 
a cervical spine disorder and a thoracic spine disorder.  To 
ensure compliance with the notice provisions of the VCAA, these 
issues must be remanded to the RO.

Accordingly, this case is REMANDED for the following: 

1.  The RO should review the claims file and ensure that all 
notification and development actions required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also  38 C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran of what evidence is required to 
substantiate the claims for service connection for a cervical 
spine disorder and a thoracic spine disorder, what evidence, if 
any, the veteran is to submit, and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The RO 
should provide the veteran written notification specific to his 
claims of the impact of the notification requirements on his 
claims.  

2.  The RO should obtain the names and addresses of all medical 
care providers who treated the veteran since December 2000 for a 
cervical or thoracic spine disorder.  After securing the necessary 
release, the RO should obtain any records identified.

3.  The RO should make arrangements with the appropriate VA 
medical facility for the veteran to be afforded a VA orthopedic 
examination to determine whether the veteran's current cervical 
spine disorder (degenerative changes of the cervical spine, C-5-C6 
left paracentral disc herniation with impingement of the thecal 
sac, and left neural foraminal stenosis) and any current thoracic 
spine disorder are etiologically related to any injury or disease 
in service or were caused or aggravated by his service-connected 
low back disability.  Send the claims folder to the VA medical 
examiner for review of the relevant documents in the claims file.  

Following a review of the relevant medical evidence in the claims 
file, the VA examiner should offer the following opinions:  

	A) Is it at least as likely as not (a 50 percent or greater 
likelihood) that the veteran's cervical spine disorder (including 
degenerative changes of the cervical spine, C-5-C6 left 
paracentral disc herniation with impingement of the thecal sac, 
and left neural foraminal stenosis) is etiologically related to 
any injury or disease during the veteran's active duty service?
	B) Is it at least as likely as not (a 50 percent or greater 
likelihood) that any currently diagnosed thoracic spine disorder 
is etiologically related to any injury or disease during the 
veteran's active duty service?
           C.) Is it at least as likely as not (a 50 percent or 
greater likelihood) that any currently diagnosed cervical or 
thoracic spine disorder was caused or aggravated by the veteran's 
service-connected chronic low back pain with radiculopathy 
involving the left lower extremity, left L5-S1 disc herniation, 
L4-5 moderate to large central, and left paracentral disc 
protrusion and L3-4 mild left neural foraminal narrowing secondary 
to facet hypertrophy.  The examiner should note that aggravation 
is legally defined as a worsening of the underlying condition, 
beyond its natural progression, versus a temporary flare-up of 
symptoms.    
            
The examiner is asked to provide a rationale for any opinion 
expressed.  If the examiner is unable to render any opinion 
without resort to speculation, he or she should so indicate.  

4.  The RO should adjudicate the issues of entitlement to service 
connection for a cervical spine disorder and a thoracic spine 
disorder, to include whether either disability was caused or 
aggravated by the veteran's service-connected low back disability.  
38 C.F.R. § 3.310(a) (2002); Allen, supra.  The RO should consider 
any additional evidence added to the record since the last 
supplemental statement of the case, including the examination 
report and medical opinions requested herein.  If any benefit 
sought on appeal remains denied, the appellant and his 
representative should be furnished a supplemental statement of the 
case and should be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



